                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF LOUISIANA

  HAROLD BONNEY                                                     CIVIL ACTION
  VERSUS                                                            NO. 18-7978
  ROBERT C. TANNER, CCE, WARDEN                                     SECTION “H”(4)


                                          ORDER

       The Court, having considered the complaint, the record, the applicable law, the Report and

Recommendation of the Chief United States Magistrate Judge, and the petitioner’s objection to the

Chief Magistrate Judge’s Report and Recommendation, hereby approves the Report and

Recommendation of the Chief United States Magistrate Judge and adopts it as its opinion in this

matter. Therefore,

       IT IS ORDERED that Harold Bonney’s petition for issuance of a writ of habeas corpus

filed pursuant to 28 U.S.C. § 2254 is DENIED and DISMISSED WITH PREJUDICE.

                                                               November
              New Orleans, Louisiana, this ____ day of _________________________, 2019.




                                                     ___________________________________
                                                      JANE TRICHE MILAZZO
                                                      UNITED STATES DISTRICT JUDGE
